                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTHONY STRIBLING,                               §
TDCJ No. 413816,                                 §
                                                 §
                  Petitioner,                    §
                                                 §
V.                                               §           No. 3:18-cv-1367-B-BN
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice             §
Correctional Institutions Division,              §
                                                 §
               Respondent.                       §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE, AND
                 DENYING A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Movant filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The objections

are overruled, and the Court accepts the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

       IT IS THEREFORE ORDERED that the petition for habeas corpus relief pursuant to 28

U.S.C. § 2254 is denied.

     Considering the record in this case and pursuant to Federal Rule of Appellate Procedure 22(b),

Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United States District

Court, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability. The Court adopts

and incorporates by reference the Magistrate Judge’s Findings, Conclusions and Recommendation


                                                 1
filed in this case in support of its finding that the petitioner has failed to show (1) that reasonable

jurists would find this Court’s “assessment of the constitutional claims debatable or wrong,” or (2)

that reasonable jurists would find “it debatable whether the petition states a valid claim of the denial

of a constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000).1


           If petitioner files a notice of appeal,


           ( ) petitioner may proceed in forma pauperis on appeal.


           (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
           forma pauperis.



           SO ORDERED this 6th day of February, 2019.




                                                         _________________________________

                                                         JANE J. BOYLE

                                                         UNITED STATES DISTRICT JUDGE



1
    Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:

           (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
           when it enters a final order adverse to the applicant. Before entering the final order, the court may
           direct the parties to submit arguments on whether a certificate should issue. If the court issues a
           certificate, the court must state the specific issue or issues that satisfy the showing required by 28
           U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
           seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
           motion to reconsider a denial does not extend the time to appeal.
           (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
           entered under these rules. A timely notice of appeal must be filed even if the district court issues a
           certificate of appealability.

                                                             2
